Citation Nr: 1431642	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-45 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating of 20 percent prior to May 4, 2009.

2.  Entitlement to a rating in excess of 10 percent for colonic diverticulosis with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION


The Veteran had active duty from May 1984 to June 1984, and from June 1988 to June 2008.

These matters on appeal from September 2008 and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified during formal hearings before Decision Review Officers (DROs) held at the RO in February 2010 and February 2011.  In May 2012, the Veteran testified before the undersigned Veterans Law Judge during a Video Conference hearing at the RO. Transcripts of these hearings are of record.

The Board observes that the Veteran's electronic claims file includes reports of private treatment records added to the record since the last Supplemental Statement of the Case in May 2011 (earlier effective date claim) and Statement of the Case in March 2014 (increased rating claim).  There is no indication that the RO considered this evidence with respect to the issues on appeal.  The Veteran has not waived RO consideration of the evidence as well.  38 C.F.R. § 20.1304 (2013).  However, this evidence is relevant to the claim for an increased rating for colonic diverticulosis with GERD which the Board is Remanding for a Video Conference hearing to be scheduled.  Furthermore, the decision below represents a full grant of the Veteran's earlier effective date claim.  As such, the Board finds no prejudice in proceeding with an adjudication of the appeal.

The issue of entitlement to a rating in excess of 10 percent for colonic diverticulosis with GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 8, 2008, the Veteran filed a claim for service connection for "chronic bleeding hemorrhoids" under the Benefits Delivery at Discharge (BDD).

2.  In September 2008, the RO issued a decision that, in pertinent part, granted service connection for external/internal hemorrhoids and assigned a 10 percent rating, effective from July 1, 2008, the date following the Veteran's separation from active service.

3.  In March 2009, the Veteran filed a notice of disagreement with the 10 percent rating assigned for his service-connected hemorrhoids.

4.  In an October 2009 Statement of the Case, the RO increased the rating from 10 percent to 20 percent for the Veteran's service-connected hemorrhoids effective from May 4, 2009, the date of a VA examination.

5.  In December 2009, while indicating that he was "content" with the 20 percent rating assigned for his hemorrhoids, the Veteran submitted a substantive appeal expressing disagreement with the effective date assigned.

6.  On August 2011 VA rectus and anus examination, the examiner stated that the Veteran had a history of external/internal hemorrhoids since the 1980s with intermittent fissures.





CONCLUSION OF LAW

The criteria for an effective date of July 1, 2008 for the award of a 20 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7336 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran submitted a formal claim for disability benefits under the Benefits Delivery at Discharge (BDD) Program in February 2008, including a claim for service connection for chronic hemorrhoids.  In a September 2008 rating decision, the RO granted service connection for external/internal hemorrhoids and assigned a 10 percent rating, effective from July 1, 2008, the date following the Veteran's separation from active service, pursuant to Diagnostic Code 7336 which provides that large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, are rated as 10 percent disabling. Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures are rated as 20 percent disabling.  38 C.F.R. § 4.114 (2013).  The RO based the 10 percent rating on a March 2008 VA comprehensive physical examination at which time the examiner diagnosed external/internal hemorrhoids with no obvious external fissures. 

In March 2009, the Veteran filed a notice of disagreement with the 10 percent rating assigned for his service-connected hemorrhoids.  In an October 2009 Statement of the Case, the RO increased the rating from 10 percent to 20 percent for the Veteran's service-connected hemorrhoids effective from May 4, 2009, the date of a VA rectus and anus examination which revealed a tender posterior anal fissure.  Such created a "staged" rating.  In December 2009, while indicating that he was "content" with the 20 percent rating assigned for his hemorrhoids, the Veteran submitted a substantive appeal expressing disagreement with the effective date assigned.  He felt that the criteria for the 20 percent had existed since his active service.

The Board finds that the Veteran's hemorrhoids have been manifested by persistent bleeding with fissures since July 1, 2008, which is the date of his service discharge.   In this regard, on August 2011 VA rectum and anus examination, the examiner noted a history of external/internal hemorrhoids since the 1980s with intermittent fissures since that time.  In May 2013, the Veteran, who is a physician, and who had experience treating patients with hemorrhoids during his residency, testified that he had a chronic fissure which caused intermittent pain and intermittent and bleeding with defecation prior to May 2009.  The Veteran is competent to report the symptoms of his hemorrhoids as observed by his senses, and the Board finds him credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He also testified that the March 2008 VA general medical examination was cursory compared to the more thorough May 2009 VA rectus and anus examination.  Therefore, the Board assigns probative weight to the Veteran's testimony.

For these reasons and resolving the benefit of the doubt in favor of the Veteran, the Board finds that July 1, 2008, the day following separation from active service, is the earliest date in which the Veteran met the criteria for a 20 percent rating for hemorrhoids.  The assignment of a 20 percent rating for hemorrhoids since July 1, 2008 is warranted.


ORDER

An effective date of July 1, 2008, for the assignment of an increased rating to 20 percent for hemorrhoids, is granted, subject to VA regulations concerning the payment of monetary benefits.


REMAND

The Veteran has requested to appear before the Board via Video Conference hearing and give testimony concerning his appeal for an increased rating for colonic diverticulosis with GERD.  See VA Form 9, received March 25, 2014.  Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a Video Conference hearing as requested.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a VLJ at the San Diego RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


